DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 Ln 2, please amend to --from [[the]] a group consisting of--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niaura; William S. et al. US 6352143 B1, hereinafter Niaura.
Regarding claim 1, Niaura discloses (Fig. 2, 5, 7) a hydraulic fluid system, comprising: 
a hydraulic motor (15) comprising an output (32); and 
a magneto-rheological fluid (MRF) brake (25) interconnected with said output of said hydraulic motor, said MRF brake comprising a magneto-rheological fluid (42, Col 4 Ln 48-51).
Regarding claim 2, Niaura discloses (Fig. 2, 5, 7) said hydraulic motor comprises an idler gear (30) and an output gear (31), and wherein said MRF brake (25) is interconnected with said output gear (via (32)).
Regarding claim 3, Niaura discloses (Fig. 2, 5, 7) a hydraulic fluid circuit (A, B, 53, 54) fluidly connected with said hydraulic motor, wherein said magneto-rheological fluid (42) of said MRF brake (25) is fluidly isolated from said hydraulic fluid circuit (as depicted, the (42) is contained within the brake (25) and isolated from the hydraulic fluid within the hydraulic fluid circuit).
Regarding claim 4, Niaura discloses (Fig. 2, 5, 7) said MRF brake (25) comprises a magnetic coil (46), wherein said MRF brake comprises an electrical control signal (“voltage or electric field”) input to said magnetic coil (Col 5 Ln 10-17).
Regarding claim 5, Niaura discloses (Fig. 2, 5, 7) an amount of current flowing through said magnetic coil of said MRF brake corresponds with a viscosity of said magneto-rheological fluid of said MRF brake (Col 1 Ln 49-60, Col 5 Ln 10-17).
Regarding claim 7, Niaura discloses (Fig. 2, 5, 7) said MRF brake comprises a rotatable rotor (44) disposed within said magneto-rheological fluid (42).
Regarding claim 8, Niaura discloses (Fig. 2, 5, 7) said hydraulic motor (15) comprises a motor housing (26) and said MRF brake (25) comprises a brake housing (40), and wherein said motor housing is completely separate from said brake housing (depicted as separate in Fig. 5).

Regarding claim 15, Niaura discloses (Fig. 2, 5, 7) a method of controlling a hydraulic fluid system, comprising: 
directing a hydraulic fluid (Col 6 Ln 14-18) through a hydraulic motor (15) comprising an output (32); and 
applying a braking torque to said output (Col 1 Ln 49-60, Col 5 Ln 10-17, Col 6 Ln 20-22), said applying comprising using a magneto-rheological fluid (42).
Regarding claim 16, Niaura discloses (Fig. 2, 5, 7) directing comprises inputting said hydraulic fluid to said hydraulic motor and outputting said hydraulic fluid from said hydraulic motor (Col 6 Ln 14-18), wherein a pressure of said hydraulic fluid for said inputting is greater than a pressure of said hydraulic fluid for said outputting.
Regarding claim 17, Niaura discloses (Fig. 2, 5, 7) rotating an output shaft of said hydraulic motor using said directing, wherein said applying comprises applying said braking torque to said output shaft (Col 5 Ln 17-22).
Regarding claim 18, Niaura discloses (Fig. 2, 5, 7) controlling a magnitude of said braking torque using a current applied to said magneto-rheological fluid (Col 1 Ln 49-60, Col 5 Ln 10-17, Col 6 Ln 20-22).
Regarding claim 19, Niaura discloses (Fig. 2, 5, 7) isolating said hydraulic fluid from said magneto-rheological fluid (as depicted in Fig. 5, the hydraulic fluid is isolated from the magneto-rheological fluid).
Regarding claim 20, Niaura discloses (Fig. 2, 5, 7) said applying comprises: using a magneto-rheological fluid brake (Col 1 Ln 49-60, Col 5 Ln 10-17, Col 6 Ln 20-22); and precluding said magneto-rheological fluid from exiting said magneto-rheological fluid brake and then re-entering said magneto-rheological fluid brake (the magneto-rheological fluid is contained within the housing (40) of the brake (25) and does not enter nor exit the housing (40)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Niaura, in view of BATTLOGG; STEFAN US 20180298976 A1, hereinafter Battlogg.  Niaura and Battlogg are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (magneto-rheological fluid (MRF) brake); or the reference is reasonably pertinent to the problem faced by the inventor (damping loads (actuators) with MRFs).  MPEP2141.01(a) I.
Regarding claim 6, Niaura discloses the claimed invention substantially as claimed, as set forth above for Claim 1.
Niaura further discloses (Fig. 2, 5, 7) said MRF brake (25) comprises a controller (Col 1 Ln 8-12 states that a user (interpreted broadly as a controller) controls the amount of braking the brake applies).
Niaura fails to explicitly state that the controller comprises an input to said controller is selected from the group consisting of a differential pressure of said hydraulic motor and an operational speed of said hydraulic motor.
Battlogg discloses (Fig. 3, 4, 10, 11) a magneto-rheological fluid (MRF) brake (1), said MRF brake comprising a magneto-rheological fluid ([0136, 0138] discloses the brake comprises magneto-rheological fluid), 
wherein said MRF brake comprises a controller (7), wherein an input to said controller is selected from the group consisting of a differential pressure of said hydraulic motor and an operational speed of said hydraulic motor ([0127, 0146] states various sensors may be inputted including differential pressure [0031], or operational speed of the shaft [0039], or other sensors [0041]).
Battlogg further discloses providing the electronic controller and associated sensors provides a fast/real time response in as little as 10-20ms [0010].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Niaura, by providing the electronic controller and associated sensors, as taught by Battlogg, for the purpose of providing a fast/real time response to conditions.

Regarding claim 9, Niaura discloses the claimed invention substantially as claimed, as set forth above for Claim 1, except fails to explicitly state that the device further comprises a second hydraulic motor and a second MRF brake operatively interconnected with said second hydraulic motor and that defines a second set, wherein said hydraulic motor and said MRF brake define a first set, and wherein said first set and said second set are connected in series; a third hydraulic motor and a third MRF brake operatively interconnected with said third hydraulic motor and that defines a third set; and a fourth hydraulic motor and a fourth MRF brake operatively interconnected with said fourth hydraulic motor and that defines a fourth set, wherein said third set and said fourth set are connected in series, and wherein said first set and said second set are collectively connected in parallel with said third set and said fourth set.
Battlogg further discloses (Fig. 10, 11) a hydraulic circuit comprising 
a first hydraulic motor and a first MRF brake operatively interconnected with said second hydraulic motor and that defines a first set (1/52, depicted far left);
a second hydraulic motor and a second MRF brake operatively interconnected with said second hydraulic motor and that defines a second set (1/52, depicted third from left), and 
wherein said first set and said second set are connected in series (depicted as connected in series); 
a third hydraulic motor and a third MRF brake operatively interconnected with said third hydraulic motor and that defines a third set (1/52, depicted second from left); and 
a fourth hydraulic motor and a fourth MRF brake operatively interconnected with said fourth hydraulic motor and that defines a fourth set (1/52, depicted fourth from left), 
wherein said third set and said fourth set are connected in series (depicted as connected in series), and 
wherein said first set and said second set are collectively connected in parallel with said third set and said fourth set (as depicted, the first/second set are connected in parallel with third/fourth set).
Battlogg further discloses that the advantages here (hydraulic circuit with four MRF brakes/control) lie in the possibility of real-time control of an actuator (36) such as e.g. a hydraulic cylinder. Four valve units 52 are used with assigned magnetic field sources. The stepless control of the valve units 52, from 0 to 100% in the millisecond range, allows a very high system dynamic [0159].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Niaura, by providing hydraulic circuit and associated components (pump, MRF brakes), as taught by Battlogg, for the purpose of providing a fast/real time response resulting in very high system dynamic.
To further clarify the modification, Niaura discloses a hydraulic circuit comprising a hydraulic load/hydraulic actuator (2) whereby fluid into/out of its head and rod side chambers (4A, 4B) is controlled via a first hydraulic motor (15) and hydraulic brake (25).  Battlogg discloses a hydraulic circuit comprising a hydraulic load/hydraulic actuator (36) whereby fluid into/out of its head and rod side chambers (depicted left and right-side chambers) is controlled via four distinct MRF rotary dampers (1/52).  The modification being replacing the single MRF rotary damper circuit arrangement of Niaura with the quad MRF rotary damper circuit arrangement of Battlogg.  The modification further requires the inclusion of a hydraulic pump and reservoir of the Battlogg arrangement for functionality.
Regarding claim 10, Battlogg discloses (Fig. 10, 11) a common hydraulic load (36) fluidly connected with each of said first hydraulic motor, said second hydraulic motor, said third hydraulic motor, and said fourth hydraulic motor (depicted as such).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Niaura, in view of ZHEJIANG RUNVA MECHANICAL & ELECTRICAL C CN 109941902, hereinafter Zhe.  Zhe is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (magneto-rheological fluid (MRF) brake).  MPEP2141.01(a) I.
Regarding claim 11, Niaura discloses the claimed invention substantially as claimed, as set forth above for Claim 1.
Niaura further discloses (Fig. 5) a motor housing (26) and a brake housing (40).
Niaura fails to explicitly state that the device comprises a housing assembly, wherein said hydraulic motor and said MRF brake are disposed within said housing assembly.  Instead Niaura discloses two separate housings unassembled except by the output (32).
Zhe discloses (Fig. 1, 2) a device comprising a hydraulic motor (1) comprising an output (“the output shaft of the hydraulic motor” [0038]) and a magneto-rheological fluid (MRF) brake (2) interconnected with said output of said hydraulic motor, said MRF brake comprising a magneto-rheological fluid (49),
further comprising a housing assembly (depicted motor housing, depicted brake housing (26)), wherein said hydraulic motor and said MRF brake are disposed within said housing assembly (as depicted, both the motor and brake are depicted within the housing assembly).
It would have been obvious to one of ordinary skill in the art to provide a housing assembly in the device of Niaura to assemble/house the motor and brake as taught by Zhe as doing so is a known technique amongst known devices in accordance with MPEP 2143 KSR rationale (D).
Regarding claim 12, Niaura discloses (Fig. 2, 5, 7) a first shaft (32), wherein said output comprises an output gear (31) mounted on said first shaft at a first location (depicted axial end of shaft (32)), and wherein said MRF brake comprises a rotor (44) mounted on said first shaft at a second location (depicted other axial end of shaft (32)) that is spaced from said first location.
Zhe further discloses the motor (1) and brake (2) connected via a shaft (“the output shaft of the hydraulic motor” [0038]) connected at opposite ends of the shaft.
Regarding claim 13, Zhe discloses (Fig. 1, 2) a seal engaged with said first shaft between said first location and said second location [0011, 0012].
Regarding claim 14, Zhe discloses (Fig. 1, 2) said housing assembly comprises a motor housing (depicted motor (1) housing), a brake housing (26), and a housing (21) disposed between and engaged with each of said motor housing and said brake housing (depicted as connecting the two).

Relevant Art
The following is listing of relevant art:
Funke; Joachim US 20190040927 A1; Cherney; Mark John US 6910699 B2; Jolly; Mark R. et al. US 6854573 B2; Mizuno; Keiichiro et al. US 4926985 A a hydraulic circuit with magneto-rheological fluid (MRF) brake.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745